IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

THE UNITED STATES OF AMERICA, )
Plaintiff,
v. ) 4:18CR147-14
EMMETT RAMSEY
Defendant.
ORDER

Counsel in the above-captioned case have advised the Court that all pretrial motions have
been complied with and/or that all matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf
of the defendant, Emmett Ramsey, are dismissed.

SO ORDERED, tnis fe day of October 2019.

©HRISTOPHER L. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

[4 Moly nL Hl lax
